In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3358

E LIZABETH H OPPE,
                                                  Plaintiff-Appellant,
                                  v.

L EWIS U NIVERSITY,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 1:09-cv-03430—Edmond E. Chang, Judge.



      A RGUED M AY 22, 2012—D ECIDED A UGUST 31, 2012




   Before E ASTERBROOK, Chief Judge, and W ILLIAMS and
T INDER, Circuit Judges.
  W ILLIAMS, Circuit Judge. Elizabeth Hoppe is a tenured
professor in the Philosophy Department at Lewis Univer-
sity. She lost the privilege of teaching aviation ethics
after the new chair of the Aviation Department, William
Brogan, deemed her unqualified for the position because
she had no formal training in aviation, she had never
worked in the industry, and she had not obtained any
2                                               No. 11-3358

degrees or certifications relevant to the field. During
the two years before her removal from the aviation
ethics course, Hoppe filed a series of charges with the
Equal Employment Opportunity Commission, requesting
an accommodation for her clinically diagnosed “adj-
ustment disorder” and accusing the university of discrimi-
nation and retaliation.
  Hoppe sued Lewis University for discrimination
and retaliation under the Americans with Disabilities
Act, Title VII of the Civil Rights Act, and 42 U.S.C. § 1981.
At the close of discovery, the district court awarded
summary judgment in favor of the university on all of
Hoppe’s claims. Hoppe appeals, first arguing that the
district court erred by finding that she could not per-
form her essential job functions and that Lewis University
provided her a reasonable accommodation. We agree
that there was no evidence of Hoppe’s job functions
or her inability to perform them, but the undisputed
evidence shows that the university offered Hoppe
three different accommodations, which she rejected,
and no rational trier of fact could find that the uni-
versity’s efforts were unreasonable. Hoppe also argues
that the district court overlooked material fact disputes
relevant to her retaliation claims. We disagree. Hoppe
has no evidence of a causal link between her protected
activity and Brogan’s decision, so she has failed to make
a prima facie showing of retaliation. Summary judgment
in the university’s favor, therefore, was appropriate and
so we affirm.
No. 11-3358                                            3

                  I. BACKGROUND
  As this is an appeal from an award of summary judg-
ment, we must construe the facts in the light most fav-
orable to Elizabeth Hoppe, the non-movant below. See
Montgomery v. American Airlines, Inc., 626 F.3d 382, 389
(7th Cir. 2010). We do so in the narrative that follows.
  In 1999, Lewis University hired Elizabeth Hoppe as
an assistant professor in the Philosophy Department,
situated within the College of Arts and Sciences. About
six years later, in 2005, Hoppe received a promotion to
associate professor with tenure. Hoppe served as the
chair of the Philosophy Department between August 2004
and August 2006.
  Hoppe’s rise up the ranks resulted in part from her
skills as an excellent teacher of philosophy. But she
also branched out to teach courses in other faculties,
identifying aviation ethics as her sub-specialization. In
the fall of 2003, Hoppe began teaching part-time in the
Aviation Department while concurrently maintaining
a full-time load in the Philosophy Department. At the
time, Hoppe had no formal training in aviation, no
relevant work experience, and no degrees or certifica-
tions associated with the industry. Hoppe taught at
least one aviation ethics course each academic year
until February 2009, when William Brogan, the newly
appointed chair of the Aviation Department, stripped
her of those duties. Brogan’s decision and the events
preceding it are the focal point of this litigation.
  Hoppe took a sabbatical in August 2006, based in
part on the recommendation of the dean of the College
4                                             No. 11-3358

of Arts and Sciences, Dr. Angela Durante. The dean told
Hoppe to “step away from the University environment”
and requested that she vacate her office because the
Education Department, which had loaned out the space,
needed it back for accreditation. A few months later,
in January 2007, Hoppe filed an associational discrim-
ination charge with the Equal Employment Opportunity
Commission on behalf of a Hispanic colleague whom
she believed had suffered racial discrimination. After
returning from sabbatical, Hoppe received an office
assignment in the Philosophy Department’s academic
building. But Hoppe refused to use the assigned space.
Instead, she removed her name from the door and modi-
fied her course syllabi to alert her students that office
hours and appointments would occur elsewhere.
Hoppe has not actually used an office at the university
since the spring semester of 2007.
   On July 27, 2007, Hoppe filed a second charge of dis-
crimination with the EEOC, this time alleging retaliation.
Hoppe claimed that she had been “subjected to wor-
sened terms and conditions of employment, including
unwarranted disciplinary action, failure to inform her
of a security concern when other faculty members were
informed, and altered job responsibilities.” As one ex-
ample, Hoppe cited the fact that the dean no longer
recognized her as the “go to” person for participation
in university committees and affairs. Before filing her
first charge of discrimination, Hoppe had served on at
least one faculty search committee every year, but in
the succeeding four years, she served on only one
such committee. Faculty search committee members
were not paid for their service.
No. 11-3358                                             5

  Hoppe claimed to have also experienced other retalia-
tion, including: (1) not being selected to participate in
the final program review of the Philosophy Department,
(2) not receiving a particular research grant for which
she had applied, (3) being reported to the dean for
missing meetings and required to supply a doctor’s note,
(4) being out of communication with Dean Durante,
and (5) being identified as one of a dozen people who
“might have a problem or issue or be angry” and who
might be responsible for two harassing letters that
the Dean Durante received and reported to police.
  In August 2007, Dr. Kathleen Zachary diagnosed
Hoppe with “adjustment disorder with anxiety and
depressed moods.” Because of her disorder, Hoppe at
times avoided the internet and enlisted the assistance
of her friends, her therapist, or her attorney to read and
summarize electronic messages. Hoppe once went a
full month without personally checking her voice
mail or opening her postal mail. Hoppe’s adjustment
disorder was allegedly exacerbated by certain indi-
viduals at Lewis University. One such person was Profes-
sor George Miller, the chair of the Philosophy Depart-
ment. Hoppe had an office in the same academic
building as Professor Miller—they were the department’s
only permanent faculty members—but being near
or interacting with him allegedly heightened Hoppe’s
anxiety.
  On August 27, 2008, Hoppe’s doctor sent a letter to
Lewis University requesting that Hoppe’s office be relo-
cated to accommodate her disorder. The letter did not
6                                            No. 11-3358

identify a campus location that would be suitable for
Hoppe, so Lewis sent a letter back asking the doctor to
clarify the accommodation request and delineate the
factors likely to aggravate Hoppe’s condition. Hoppe
brought the university’s letter to her doctor and,
on September 30, 2008, Hoppe’s doctor forwarded the
university a second accommodation request. The second
letter again failed to specify a suitable location or the
particular stressors that Hoppe needed to avoid. Never-
theless, the university offered Hoppe three office
options, each located in the same building as her tempo-
rary assignment. Hoppe rejected all three.
  In October 2008, Hoppe chaperoned students from
the aviation department on a field trip to Federal Ex-
press. Brogan later received complaints about
Hoppe’s behavior during the trip. Hoppe had experi-
enced vertigo and she took prescription medication to
treat her symptoms. During a dinner later that evening,
Hoppe drank two glasses of wine, even though her
doctor had recommended that she avoid alcohol after
taking her medication, and behaved in a manner that
struck the FedEx representatives as unprofessional.
  About one month later, Brogan met with Hoppe to
discuss the complaints he received and to notify her that
she would no longer teach aviation ethics. Brogan told
Hoppe that she was not qualified to teach the course.
He said nothing about the FedEx trip, however. Rather,
Brogan maintained that his decision had nothing to do
with Hoppe’s professionalism and she could continue
to accompany the department on trips in the future.
No. 11-3358                                                 7

  Brogan and Hoppe met a second time on February 26,
2009, shortly after Hoppe’s attorney notified Lewis Uni-
versity that it had failed to accommodate Hoppe’s dis-
ability. During this second meeting, Brogan told Hoppe
that she had been permanently barred from teaching
courses offered by the Aviation Department. He cited
her lack of qualifications and her “behavior” during the
FedEx trip as reasons for his decision. About two
months later, Hoppe filed a third charge of discrimina-
tion with the EEOC, alleging disability discrimination
and retaliation.
  On January 19, 2010, Lewis University received a third
letter from Hoppe’s doctor requesting an accommoda-
tion. The letter asked that Hoppe be moved to a different
“location.” Despite the university’s express requests,
Hoppe’s doctor again did not identify a suitable office
or who or what was contributing to Hoppe’s difficulties.
Three days later, Lewis offered Hoppe an office in a
different building. Hoppe accepted the new office
space, but never moved in.
  Hoppe sued Lewis University for discrimination, re-
taliation, and failure to accommodate a disability. She
asserted six claims: (1) associational discrimination
in violation of Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000e et seq.; (2) retaliation under Title VII; (3) associa-
tional discrimination in violation of 42 U.S.C. § 1981;
(4) retaliation under section 1981; (5) discrimination and
failure to accommodate in violation of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq.; and
(6) retaliation under the ADA. At the close of discovery,
the district court granted summary judgment in favor
8                                             No. 11-3358

of the university on all six claims. The court held that
Hoppe could not perform her essential job functions, that
the university made a good faith effort to reasonably
accommodate her, and that Hoppe failed to identify
evidence of a casual connection between her protected
activity and her removal from the aviation ethics course.
Hoppe’s appeal seeks to revive all but her associational
discrimination claims.


                     II. ANALYSIS
  We review an award of summary judgment de novo.
O’Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th
Cir. 2011). Summary judgment is appropriate only if
“there are no genuine issues of material fact and judg-
ment as a matter of law is warranted for the moving
party.” Gross v. PPG Indus., Inc., 636 F.3d 884, 888 (7th
Cir. 2011). Our review consists of “examin[ing] the
record in the light most favorable to [the party], against
whom summary judgment was granted, resolving all
evidentiary conflicts in [her] favor and according [her]
the benefit of all reasonable inferences that may be
drawn from the record.” O’Leary, 657 F. 3d at 630 (cita-
tions omitted). We will affirm only if “no reasonable
trier of fact” could find in favor of the non-moving
party. Id.


    A. Hoppe’s ADA Discrimination Claim
  To establish disability discrimination, a plaintiff must
prove that (1) she is disabled within the meaning of the
No. 11-3358                                               9

ADA, (2) she is qualified to perform the essential func-
tions of the job, either with or without a reasonable ac-
commodation, and (3) she suffered from an adverse
employment action because of her disability. Nese v.
Julian Nordic Const. Co., 405 F.3d 638, 641 (7th Cir. 2005).
“If an ADA plaintiff establishes a prima facie case,
the burden shifts to the employer to offer a legitimate
nondiscriminatory reason for the employment decision. If
the employer succeeds, then the burden reverts to the
plaintiff to show that there is a genuine dispute of
material fact that the proffered reason for the employ-
ment action is pretextual.” Id. (citation omitted).
  The district court found no genuine dispute regarding
Hoppe’s inability to perform the essential functions of
her job and the university’s reasonable effort to accom-
modate her disability. Hoppe argues that the record
does not support the district court’s finding that she
could not perform her essential job functions. She also
contends that by finding that Lewis University provided
her a reasonable accommodation, the district court re-
solved a material fact dispute and did not view the evi-
dence in the light most favorable to her. We agree with
her on the first point, but not on the second.
  The ADA requires an employer to make reasonable
accommodations to allow a “qualified individual with a
disability” to perform the essential functions of her job.
42 U.S.C. § 12112(b)(5)(A). Federal regulations instruct
courts to consider the following categories of evidence
when deciding an employee’s essential job functions:
    (i) The employer’s judgment as to which functions
    are essential;
10                                              No. 11-3358

     (ii) Written job descriptions prepared before ad-
     vertising or interviewing applicants for the job;
     (iii) The amount of time spent on the job perform-
     ing the function;
     (iv) The consequences of not requiring the incum-
     bent to perform the function;
     (v) The terms of a collective bargaining agreement;
     (vi) The work experience of past incumbents in
     the job; and/or
     (vii) The current work experience of incumbents
     in similar jobs.
29 C.F.R. § 1630.2(n)(3).
  The record contains no evidence of Hoppe’s essential
job functions. The district court, therefore, had no evi-
dentiary basis for concluding that “[c]ommunication
with students, committees, fellow professors, and ad-
ministrators are a necessity for a teaching position, where
the object of the profession is to communicate and pass
on knowledge.” But even if we accept the court’s con-
clusion, Hoppe has identified record evidence to
support her insistence that she can in fact perform the
identified functions. First and foremost, the university’s
answer to Hoppe’s complaint admits that Hoppe can
perform her essential job functions. That admission
likely should have ended the court’s inquiry.1 Addi-


1
  Indeed, this fact was undisputed until Hoppe’s deposition
testimony supposedly surprised the university with details of
                                               (continued...)
No. 11-3358                                                  11

tionally, there is no dispute that Hoppe has been and
remains employed with Lewis University. Hoppe’s past
and present employment are probative of her abilities
as well. See Miller v. Illinois Dep’t of Transp., 643 F.3d
190, 197 (7th Cir. 2011) (finding plaintiff could perform
essential job function because, among other things, plain-
tiff “was asking only that he be allowed to work as he
had worked successfully for several years.”). The univer-
sity adduced nothing to contradict Hoppe’s claim that
she can perform her essential job functions, and even
if it had done so that evidence would have created a
material fact dispute, so the district court should not
have granted summary judgment on that basis. But the
district court was correct that no rational trier of fact
could find that Lewis University failed to offer Hoppe
a reasonable accommodation.
 An employer satisfies its duty to reasonably accom-
modate an employee with a disability when the
employer does what is necessary to allow the employee



1
  (...continued)
her disability. The sticking point for the university is Hoppe’s
admission that her adjustment disorder prevented her from
checking her voicemail and sending postal mail for a month on
one prior occasion and that in the past she checked her email
once per week. But this evidence does not prove that Hoppe’s
disorder prevents her from ever doing these things, or doing
them without a reasonable accommodation. In fact, Hoppe
testified that she often enlisted the assistance of others to
check and relay her messages when her disorder prevented
her from personally doing so.
12                                              No. 11-3358

to work in reasonable comfort. Vande Zande v. State of
Wisc. Dep’t of Admin., 44 F. 3d 538, 546 (7th Cir. 1995).
An employer need only provide a qualified individual
with a “reasonable accommodation, not the accommoda-
tion [the employee] would prefer.” Rehling v. City of Chi.,
207 F.3d 1009, 1014 (7th Cir. 2000). “To determine
the appropriate reasonable accommodation it may be
necessary for the [employer] to initiate an informal,
interactive process.” Id. (quoting 29 C.F.R. § 1630.2(o)(3)).
An employer can take no solace in its failure to engage
in this process in good faith if what results is an unre-
asonable or inappropriate accommodation offer. See id.
at 1016. And an employee who fails to uphold her
end of the bargain—for example, by not “clarifying
the extent of her medical restrictions”—cannot impose
liability on the employer for its failure to pro-
vide a reasonable accommodation. Steffes v. Stepan Co.,
144 F.3d 1070, 1073 (7th Cir. 1998). The undisputed evi-
dence in the record shows that Hoppe did not provide
the university with the information it needed and re-
quested and the university took reasonable steps
even without this information to accommodate Hoppe’s
disability. The university therefore is entitled to judg-
ment as a matter of law.
  In Steffes, faced with a similar fact pattern, we held
that an employer is entitled to judgment as a matter of
law if an employee refuses to cooperate in good faith
during the interactive process. Id. at 1073. The disabled
employee in that case, Joan Steffes, suffered from
chronic obstructive pulmonary disease, which made it
dangerous for her to be exposed to certain chemicals.
No. 11-3358                                              13

Steffes worked in the warehouse of a chemical company,
Stepan. The employer had offered Steffes a job in the
warehouse on the condition that her doctor clarify
the extent of her work restrictions and certify that Steffes
could safely work around certain, identified chemicals.
Steffes’s doctor informed Stepan that Steffes could work
in “the store room where the accompanying list of
chemical[s] are in containers” but “[she] has had respira-
tory problems if she is exposed to chemical spills in
which vaporization occurs.” Id. at 1072. Stepan found
the letter deficient because it did not reflect the actual
conditions in the warehouse, and “Steffes did not
attempt to get more comprehensive assurances from
her physician in response to the company’s concerns.” Id.
We affirmed summary judgment because Stepan could
not be held liable for failing to provide a reasonable
accommodation on account of Steffes causing a
breakdown in the interactive process. Id. at 1072-73.
  Hoppe argues that summary judgment should not
have been granted in this case because, like in EEOC v.
Sears, Roebuck & Co., 417 F.3d 789, 793 (7th Cir. 2005), the
employer caused the interactive process to break
down and, as a result, her disability was not reasonably
accommodated. But Sears is a very different case. The
employer there knew of the employee’s nerve damage
in her right leg and her doctor’s recommendation that
she be given a parking spot closer to the building, access
to the apparel stockroom to eat lunch, and access to
the shoe stockroom as a shortcut to her workstation.
Even so, the employer did not make its facility “readily
accessible to and useable by” the employee in ac-
14                                              No. 11-3358

cordance with her doctor’s recommendation, but instead
it “either rescinded” the accommodations it had
previously made or “reprimand[ed] [the employee]
when she tried to use them.” Id. at 803. That did not
happen here.
  The letter from Hoppe’s doctor, like the plaintiff’s
letter in Steffes, lacked specific details about what steps
were necessary to reasonably accommodate Hoppe’s
disability. Although Hoppe allegedly told Ayers
that she did not want an office in the same building as
Professor Miller, there is no evidence that Ayers or
the university’s human resources department—the recipi-
ent of Hoppe’s past doctor’s letters—knew that the recom-
mendation had come from Hoppe’s doctor. And there is
no dispute that the university sent Hoppe’s doctor at
least two letters requesting specific information to no
avail. Unlike in Sears, Hoppe’s doctor never provided
an adequate response to the university’s request, but
the university still offered Hoppe three different office
locations. Consequently, no rational trier of fact could
find that the university failed to participate in good faith
in the ADA-required interactive process or that it failed
to offer Hoppe a reasonable accommodation. Sum-
mary judgment was therefore appropriate on Hoppe’s
ADA claim.


  B. Hoppe’s Retaliation Claims
  Hoppe’s remaining claims relate to the university’s
allegedly retaliatory conduct. The district court granted
summary judgment in favor of the university on these
No. 11-3358                                                15

claims because, among other things, the record lacked
evidence tending to show a causal link between Hoppe’s
protected activity and her removal from the aviation
ethics course. Hoppe argues that the court overlooked
the temporal proximity between the two, ignored her
evidence that both Brogan and Ayers knew about her
protected activity, and failed to accept her evidence
that the university’s articulated justifications were
pretextual.
  Title VII forbids retaliation against anyone who “ ‘has
opposed any practice made an unlawful employment
practice by [Title VII], or because he has made a charge,
testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under [Title VII].’ ”
Loudermilk v. Best Pallet Co., 636 F.3d 312, 314 (7th Cir.
2011) (quoting 42 U.S.C. § 2000e-3(a)). Section 1981 and the
ADA also prohibit retaliation. See CBOCS West, Inc. v.
Humphries, 553 U.S. 442, 457 (2008) (Section 1981);
Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109, 1117 (7th
Cir. 2001) (ADA).
  A plaintiff may establish retaliation under the direct
or indirect method of proof. See Weber v. Universities
Research Ass’n, Inc., 621 F.3d 589, 592 (7th Cir. 2010). Hoppe
neither alleged nor provided evidence of any similarly
situated employees not subjected to the same adverse
action, so she may only proceed under the direct method
of proof. Silverman v. Bd. of Educ. of City of Chi., 637
F.3d 729, 740 (7th Cir. 2011). “To avoid summary judg-
ment on a retaliation claim under the direct method,
[the plaintiff] must produce evidence from which a
16                                              No. 11-3358

jury could conclude: (1) that she engaged in a statutorily
protected activity; (2) that she suffered a materially
adverse action by her employer; and (3) there was a
causal link between the two.” Bernuzzi v. Bd. of Educ. of
City of Chi., 647 F.3d 652, 664 (7th Cir. 2011) (citation
an internal quotation marks omitted).
  There is no dispute that Hoppe engaged in statutorily
protected activity by filing her charges of discrimination
and requesting a reasonable accommodation for her
disability. With the exception of her removal from the
aviation ethics course, the retaliatory conduct that
Hoppe complains about objectively does not rise to the
level of being materially adverse. See Burlington Northern
and Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006). Hoppe
offers no authority for classifying the complained-
about conduct as anything other than mere snubs or
slights. And there is no evidence to suggest that the
adverse actions in question produced or were likely to
produce an injury or harm, economic or otherwise.
Hoppe argues that losing a share of one’s teaching re-
sponsibility might “dissuade[] a reasonable [professor]
from making or supporting a charge of discrimination.”
See id. Because the university has not contested this
point, forfeiting any argument it might have on the
issue, we will assume that Hoppe’s removal from the
aviation ethics course constitutes an adverse action. See
Tyler v. Runyon, 70 F.3d 458, 464 (7th Cir. 1995). But it is
the third, rather than the first or second, element under
the direct method of proof that presents the biggest
obstacle to Hoppe’s claim: there is no evidence of a
No. 11-3358                                               17

causal link between Hoppe’s protected activity and her
removal from the aviation ethics course.
  Hoppe first argues that the “temporal proximity”
between her protected activity and the materially
adverse action is sufficient to avoid summary judgment.
While that is normally true, see Burnell v. Gates Rubber Co.,
647 F.3d 704, 710 (7th Cir. 2011), Hoppe first engaged
in protected activity two-and-a-half years before she
was removed from the aviation ethics course. See Lalvani
v. Cook Cnty., 269 F.3d 785, 790 (7th Cir. 2001) (ex-
plaining temporal proximity requires that “an adverse
employment action follows close on the heels of protected
expression”). More importantly, Hoppe has failed to
identify any evidence that Brogan, the person who re-
moved her from the position, knew of her protected
activity or that her protected activity was “a substantial
motivating factor” in Brogan’s decision. See Leitgen v.
Franciscan Skemp Healthcare, Inc., 630 F.3d 668, 675 (7th
Cir. 2011). Without such evidence, Hoppe’s temporal
proximity argument fails. See Arizanovska v. Wal-Mart
Stores, Inc., 682 F.3d 698, 705 (7th Cir. 2012) (“There is
no indication that [the plaintiff’s] EEOC charge was a
factor, much less a substantial motivating factor, for [the
defendant] to require her to take a leave of absence.”).
  Hoppe next argues that Dean Ayers, not Brogran,
was the final decisionmaker responsible for removing
her from the aviation ethics course. There is no dispute
that Ayers knew about Hoppe’s EEOC charges and her
request for an ADA accommodation. But Hoppe’s
evidence—which includes the university’s bylaws and
18                                                   No. 11-3358

testimony from the Provost, Dean Durante, and Professor
Miller suggesting that the dean approves the schedule
of classes and has supervisory authority over depart-
ment chairs—does not establish Dean Ayers as the
ultimate decisionmaker.2 Sure the dean “approve[d]” the
schedule of classes, but it does not follow that she had
veto power over the courses taught and the professors
who taught them. Hoppe has no evidence to prove that
to be the case.
  Hoppe’s final argument is about pretext. She insists
that a reasonable jury might disbelieve Brogan’s stated
rationale for removing her from the aviation ethics
course. For support, Hoppe points to her past ex-
periences teaching the course, her positive performance
evaluations in teaching philosophy, and the fact that
Brogan removed her from the aviation ethics course
shortly after he spoke to Dean Ayers. These are all legiti-
mate bases for finding pretext. See Sylvester v. SOS Chil-
dren’s Villages Illinois, Inc., 453 F.3d 900, 904 (7th Cir. 2006)
(describing women employees who received positive


2
   Hoppe has not advanced a cat’s paw theory of liability.
See Hicks v. Forest Preserve Dist. of Cook Cnty., 677 F.3d 781, 790
(7th Cir. 2012) (“ ‘[I]f a supervisor performs an act motivated
by [a discriminatory or retaliatory] animus that is intended
by the supervisor to cause an adverse employment action, and
if that act is a proximate cause of the ultimate employment
action, then the employer is liable’ ” (quoting Staub v. Proctor
Hosp., ___ U.S. ___, 131 S. Ct. 1186, 1194 (2011)). Even if she
had, there is no evidence that Ayers persuaded Brogan to
remove Hoppe from the aviation ethics course. See id.
No. 11-3358                                              19

evaluations before sexual harassment charges but were
fired for poor performance afterward); Appelbaum v.
Milwaukee Metro. Sewerage Dist., 340 F.3d 573, 579 (7th Cir.
2003) (“One can reasonably infer pretext from an em-
ployer’s shifting or inconsistent explanations.”); Miller,
643 F.3d 190, 200 (7th Cir. 2011) (remanding retaliation
claim for trial because the plaintiff “presented sufficient
evidence from which a finder of fact could genuinely call
into question [the defendant’s] honesty.”). But Hoppe
faces antecedent problems.
  First, Hoppe identifies no evidentiary basis for in-
ferring a causal connection between her protected
activity and her removal from the aviation ethics
course. Hoppe was given permission to teach the course
from the department chair, not Brogan. There is no evi-
dence that Brogan knew about Hoppe’s protected activity.
And Hoppe was only removed from the course after
Brogan became chair of the Aviation Department, two-and-
a-half years after Hoppe filed her first discrimination
charge with the EEOC. Second, the university never
attempted to justify her removal from the aviation ethics
course on the grounds of poor performance, so her past
positive evaluations in teaching (philosophy) are
inapposite. See Fortier v. Ameritech Mobile Commc’ns, Inc.,
161 F.3d 1106, 1113 (7th Cir. 1998) (“Although, in some
circumstances, previous employment history may be
relevant and probative in assessing performance at
the time of termination, its limited utility must also be
recognized.”). Finally, Hoppe offers no evidence to con-
tradict Brogan’s claim that she was unqualified to teach
the aviation ethics course when she lost the position. At
20                                             No. 11-3358

the time, Hoppe had never worked in the aviation in-
dustry, she had no formal training in aviation, and she
held no degrees or certifications relevant to the field.
While it is true that Brogan initially told Hoppe that he
was removing her because she lacked the necessary
qualifications to teach the course and later added her
unprofessional demeanor during the FedEx trip as a
secondary justification, this evidence comes to bear on the
pretext inquiry only after the plaintiff makes a prima
facie showing of retaliation. See Lalvani, 269 F.3d at 790
(“When an adverse employment action follows close on
the heels of protected expression, and the plaintiff can
show that the person who decided to impose the adverse
action knew of the protected conduct, the causation
element of the prima facie case is typically satisfied.”).
Hoppe has failed to make that showing here.


                   III. CONCLUSION
   For the above-stated reasons, the district court’s
grant of summary judgment in favor of the university
is A FFIRMED.




                          8-31-12